                    U.S. District Court for the Northern District Of Illinois
                                  Attorney Appearance Form


Case Title: T.K., et al. v. ByteDance Technology Co., Ltd., et al.
                                                               Case Number: 19-cv-7915

An appearance is hereby filed by the undersigned as attorney for:
Defendants ByteDance Technology Co., Ltd., Musical.ly, Inc., Musical.ly the Cayman
Islands Corporation

Attorney name (type or print):               Steven P. Mandell

Firm:           Mandell Menkes LLC

Street address:          1 North Franklin Street, Suite 3600

City/State/Zip:          Chicago, IL 60606

Bar ID Number: 6183729                                      Telephone Number: (312) 251-1001
(See item 3 in instructions)

Email Address: smandell@mandellmenkes.com

Are you acting as lead counsel in this case?                                           Yes         X No

Are you acting as local counsel in this case?                                      X Yes                No

Are you a member of the court’s trial bar?                                         X Yes               No

If this case reaches trial, will you act as the trial attorney?                    X Yes               No

If this is a criminal case, check your status.                       Retained Counsel
                                                                     Appointed Counsel
                                                                     If appointed counsel, are you a
                                                                             Federal Defender
                                                                             CJA Panel Attorney


In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on December 6, 2019

Attorney signature:            S/ Steven P. Mandell
                               (Use electronic signature if the appearance form is filed     Revised 8/1/2015
                               electronically.)
